PER CURIAM.
After reviewing the briefs and record on appeal in this case, we find the appellant has failed to demonstrate any reversible error. Therefore, we affirm the revocation of appellant’s probation and the resulting judgments and sentences.
However, the trial court failed to enter an order revoking appellant’s probation, and accordingly, we remand for entry of same. The trial court, on remand, should enter an order which conforms with its oral pronouncement that appellant violated three conditions of his probation. Dunlap v. State, 405 So.2d 796 (Fla. 2d DCA 1981).
CAMPBELL, A.C.J., and SCHOON-OVER and LEHAN, JJ., concur.